       Case 1:21-cv-00410-DKC Document 24-1 Filed 04/30/21 Page 1 of 2



                           IN THE
 UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND


CHAMBER OF COMMERCE OF THE                     *
UNITED STATES OF AMERICA,
et al.,                                        *

                      Plaintiffs,              *

             v.                                *   No. 21-cv-410-DKC

                                               *
PETER FRANCHOT,
                                               *
                      Defendant.               *

         *        *      *          *      *   *   *     *    *        *    *


                                        SCHEDULING ORDER

      The Court adopts the parties’ jointly proposed schedule and hereby orders that the

case will proceed as follows:

      1. On April 30, 2021, plaintiffs filed an amended complaint.

      2. Defendant may file a dispositive motion in response to the amended complaint

          on or before June 15, 2021.

      3. Plaintiffs may file a combined opposition to defendant’s dispositive motion

          and cross-motion for summary judgment on or before July 29, 2021.

      4. Defendant may file a combined reply in support of his dispositive motion and

          opposition to plaintiffs’ cross-motion for summary judgment on or before

          September 13, 2021.
Case 1:21-cv-00410-DKC Document 24-1 Filed 04/30/21 Page 2 of 2



5. Plaintiffs may file a reply in support of their cross-motion for summary

   judgment on or before October 13, 2021.



                                       _________________________________
                                       Deborah K. Chasanow, District Judge




                                   2
